Title: John Thaxter to Abigail Adams, 12 May 1780
From: Thaxter, John
To: Adams, Abigail



Madam
Paris 12th. May 1780

On the 10th. of this Month I had the pleasure of recieving Letters from Hingham dated in February, which informed me of the Health of all Friends at both my dear Homes. They contain the first News I have recieved of the Kind. They gave me Relief from a Burden of Anxiety I had been under respecting the Severity of the Winter there.
I have also Letters from Braintree, which inform me, that a Marriage (that most honorable and most happy of States on this Side that great Society above) is on foot between Miss Betsy Palmer and Mr. N. Cranch. I rejoice with the most unfeigned Sincerity in the Information. But there is a Circumstance accompanying this Hint, which is not more novel than extraordinary. It is this—that this is the fruit and Result of ten Years Courtship, Love, &c. Ten Years—ten years!! It is a long Time indeed. I fell into a Soliloquy upon reading it: but it was a short and pleasing one. I am too well acquainted, with the Intrigues and Finesse of some Characters, to hesitate one Moment in judging of the End and Object of giving to this Transaction so early a date. A Concurrence of Hints and Circumstances previous to my departure, tho’ artfully enveloped, and hidden in the Shades of Intrigue, did not escape my Observation. This last Circumstance of ten Years, this pure vestal flame of Love of ten Years Duration and Growth is a master piece of Policy, and is fraught with this twofold Advantage, that as it does honor to their Invention, so it acquits me indirectly if not immediately, of all Culpability, even if my Conduct had been subject to Reprehension, which I absolutely deny. But I forbear any further Animadversions—they may have the Air of Vanity, perhaps of Truth. You will judge charitably and candidly, who are acquaintainted with the Rise, Progress, different Stages, forms and Appearances as well as Conclusion of this Matter so far as it respects me personally. It is no small Happiness to me to stand acquitted of any fault in this affair, by so respectable a Friend and Character as You Madam. Injurious Imputations would have fallen upon me, if You had not interposed. Happy am I in so able and so worthy an Advocate, but still more happy in a Consciousness of my entire Innocence.
Je vous prie, Madame, que vous voulez me faites de l’honneur presenter mes Respects a Madame Cranch et souhaiter Madame C. beaucoup de joie en mon parti, if She is married.—You will pardon, Madam, my writing thus freely to You on this Subject. Tis from a Conviction of your full Acquaintance of all the Circumstances in which I am in any Way connected. I could wish to talk one hour—and to write three—but the least said is best.
Give me leave to intreat You, Madam, not to let any Eye run over this Scroll but yours—not even Miss Nabby’s, who from her very inti­mate Connection with Miss B.P. or Mrs. Cranch that it is now possibly, may mention these Observations to her; tho’ perhaps with no Intention to injure me, yet it may have a contrary Effect, and it would give me pain to be the Occasion of ill will. You will oblige me much if You will be so good as to commit it to flames.
 

16th.

P.S. Tho’ my Head and Heart have been for many years running upon Courtship and Matrimony, and more especially since the ten Years Affair, I had like to have forgot to enquire after the Weymouth Match. I wish it more success than I did another made there in the same House. Much Joy if married. What a miserable, forlorn Wretch I am, who have been fixed as Fate in my Affection and Choice for a long while, should be condemned to find the Grapes sour all my Life, whilst all my Cotemparies are settling down in Life in the most respectable and happy Connections. But so it is. But this is wild Talk, and perhaps there is more advanced than can be proved. I know not how it is. However no Body is the wiser or better for my affection, for nobody knows it but myself, and perhaps not even myself. I will rattle no longer. There is Jargon and Contradiction enough indeed in so few Lines.

I am very respectfully your most obedient Servant,
J.T.

